Case No:220-(J-0001-8' imate Name: Oecd, Virctos

Date: ANEI2O Inmate IDOC#: ADU a JQ

 

Vincent Daniel Garcia Document Title: Mohun foc | fase _

 

Full Name/Prisoner Name ee
Total Pages:_2._ Inmate Initials Verifying Page Count:
I.8.C.C., D-1-21A

 

Post Office Box 70010 Document(s) is of. 2.

Boise, Tdaho 83707
Complete Mailing Address

 

U.S. 0
Plaintiff/Defendant OURTS
(circle one) SEP 1 2p
Fova___Fleg 0
IN_THE UNITED STATES DISTRICT COURT cu SENT
PIAHG

IN AND FOR THE DISTRICT OF IDAHO

Vincent Daniel Garcia
Plaintiff/Petitioner,

Full name(s)

CASE NO. 1:20-CV-20-09001-RLW

VS. Motion For Leave To File

Amended Complaint on
Court Approved And Provided
Forms. (Watson Forms},

Adma Miller, Sergeant:

Jay Christensen, Warden; et,al,
Defendant/Respondent(s),
Full name(s). Do not use et. al.

 

COMES NOW, vincent Garcia laintifi{Defendant (circle one) in the above
entitled Cen

Previously, this Court entered an Order which directed
that the Plaintiff fale, within gO days, an Amended Complaint,
using the Court approved and provided forms.

Attached heretofore, and filed herein is the Amended

Complaint.

 

Bythorn fFAr_Ksd-E__ sf
pe

 

Revised 3/24/16

 
Preparing the Amended Complaint was Gifficult as the Defendant(s)
have not provided any type of initial disclosures, or discovery.

Also, in complying with the Order of this Court, the Plaintiff
did not seek ont, or have inmate Carr assist him in this case. The
Plaintiff did seek out the assistance of another inmate, dnd it

appears to have benefited the Plaintiff ana helped this case.

 

CERTIFICATE OF MAILING

THEREBY CERTIFY that on the day of 20 i
mailed a true and correct copy of the via

prison mail system for processing to the U.S. mail system to:

: “Ly,
Pe

et!

 

Plaintiff/Defendant (circle one)

noth ~R LACE ng De

Revised 3/24/16

 
